Citation Nr: 0118138	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for disabilities 
alleged to be due to Agent Blue herbicide exposure, including 
a stomach disorder, irritable bowel syndrome, a hiatus 
hernia, a colon bacillus infection, acne and chloracne, and 
dental and oral problems. 

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to an increased rating for generalized 
anxiety disorder with headaches, currently evaluated as 50 
percent disabling.

6.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased (compensable) rating for a 
right knee disability. 

8.  Entitlement to an increased (compensable) rating for 
prostatitis. 

9.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
left hand disability due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1972. 

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 1995 RO decision which denied the 
veteran's claim for compensation under 38 U.S.C. § 1151 for 
numbness of the left hand and fingers due to VA medical 
treatment; from a March 1995 RO decision which denied his 
claim for a 
total disability rating based on individual unemployability 
(TDIU rating); from a November 1995 RO decision which denied 
his application to reopen claims for service connection for 
hearing loss and for various conditions alleged to be due to 
Agent Blue herbicide exposure (including a stomach disorder, 
irritable bowel syndrome, a hiatus hernia, a colon bacillus 
infection, acne and chloracne, and dental and oral problems), 
and which denied his claims for increased ratings for a low 
back disability, a right knee disability, and prostatitis; 
and from a May 1998 RO decision which denied service 
connection for a cervical spine (neck) disorder and a 
bilateral hip disorder, and which also denied an increased 
rating for service-connected generalized anxiety disorder 
with headaches.  In January 1999, the Board remanded the 
veteran's case to the RO for further development.  

Given that the current Board decision grants a total 
schedular rating for the veteran's service-connected 
psychiatric condition, the TDIU issue is moot and will not be 
addressed.


FINDINGS OF FACT

1.  In May 1989, the veteran's claim for service connection 
for bilateral hearing loss was denied in a final Board 
decision.  Evidence received since the May 1989 Board 
decision is cumulative or redundant, or by itelf or in 
connection with evidence previously assembled it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran alleges he has a stomach disorder, irritable 
bowel syndrome, a hiatus hernia, a colon bacillus infection, 
acne and chloracne, and dental and oral problems due to 
exposure to a herbicide ("Agent Blue") during his Vietnam 
service.  Acne or chloracne was not manifest to a compensable 
degree within a year of Vietnam service, and none of the 
other conditions are subject to presumptive service 
connection based on herbicide exposure in Vietnam.  Any 
stomach disorder, irritable bowel syndrome, a hiatus hernia, 
a colon bacillus infection, acne and chloracne, and dental 
and oral problems began years after service and were not 
caused by any incident of service including herbicide agents 
in Vietnam.

3.  A bilateral hip disability was not present in service or 
for years thereafter, was not caused by any incident of 
service, and was not caused or permanently worsened by an 
established service-connected condition.

4.  A neck disability was not present in service or for years 
thereafter, was not caused by any incident of service, and 
was not caused or permanently worsened by an established 
service-connected condition.

5.  The veteran's psychiatric symptoms are the more dominant 
aspect of his service- connected generalized anxiety with 
migraine headaches disability; the psychiatric symptoms 
produce total occupational and social impairment.

6.  The veteran's service-connected lumbosacral strain with 
radiculopathy is no more than moderate in degree and produces 
no more than moderate limitation of motion of the lumbar 
spine.  

7.  The veteran's service-connected right knee 
osteochondritis does not result in limitation of motion or 
recurrent subluxation or instability.

8.  The veteran's service-connected prostatitis produces no 
voiding dysfunction or urinary tract infection. 

9.  The veteran sought VA outpatient treatment in July 1986 
after reportedly  slipping off a roof and injuring his left 
hand.  His current left hand disability was not caused or 
worsened by VA medical treatment; there is no additional 
disability due to VA medical treatment.




CONCLUSIONS OF LAW

1.  The May 1989 Board decision which denied a claim for 
service connection for bilateral hearing loss is final, and 
new and material evidence has not been presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

2.  Disabilities alleged to be due to Agent Blue herbicide 
exposure, including a stomach disorder, irritable bowel 
syndrome, a hiatus hernia, a colon bacillus infection, acne 
and chloracne, and dental and oral problems, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

3.  A bilateral hip disability was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).

4.  A neck disability was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).

5.  The criteria for a 100 percent rating for generalized 
anxiety disorder with migraine headaches have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8100, 4.126, 4.130, Diagnostic Code 9400 
(2000).

6.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5295 (2000). 

7.  The criteria for a compensable rating for a right knee 
disability are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

8.  The criteria for a compensable rating for prostatitis 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.115a, 4.115b, Diagnostic Code 7527 (2000). 

9.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left hand disability, claimed as due to VA medical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1969 to May 1972, including service in Vietnam.  

Service medical records show no pertinent defect on the 
February 1969 entrance examination.  In November 1969, the 
veteran sought treatment for hissing in his right ear, and 
reported that he had experienced an acoustic trauma to the 
right ear four days before.  Following an examination, the 
impression was acoustic trauma, resolving.  

In March 1970, he sought treatment in an orthopedic clinic 
for pain in his low back, after reportedly falling off 
a vehicle twice.  An X-ray revealed spina bifida at S1 and 
the impression was lumbosacral strain.  In May 1970, he 
sought treatment for a rash on his neck and for back pain.  
Subsequently in May 1970, he was given a temporary profile 
against shaving areas on his face affected by tinea barbae. 
He continued to seek treatment for low back pain in June 
1970.  Also in June 1970, the veteran was seen by a 
dermatologist.  It was noted that he had papulo-vesicular 
lesions on his face.  For the prior two weeks, he complained 
of pruritus and a burning sensation.  There was no evidence 
of infection but round, circular lesions over his arms and 
legs were noted.  The impression was tinea pedis.  
Subsequently in June 1970, it was noted that the veteran's 
present dermatological infection was spreading to his scalp, 
making his hair fall out.  He was diagnosed as having 
dyludious foot and seborrheic psoriasis of the scalp.  He 
continued to seek treatment and medication for skin symptoms 
in July 1970.  

In September 1970, the veteran was treated for seborrheic 
psoriasis and tinea pedis.   He sought treatment for low back 
pain in November 1970 and April 1971.  In April 1971, the 
veteran sought treatment for a dermatological problem which 
he said developed while in Vietnam.  He was diagnosed as 
having seborrhea sicca capitis and mild seborrheic dermatitis 
(on the scalp only).  It was also noted that the lesions were 
unlike psoriasis.  The veteran was prescribed medicated 
shampoo.

The veteran continued to seek outpatient treatment for back 
pain in 1971.  At a separation examination conducted in 
December 1971, his ears, abdomen and viscera, spine, other 
musculoskeletal, and skin were normal, as was hearing. He 
complained of chronic back pain and stated that he was in 
poor health.    

The claims file includes a July 1972 letter from Roland 
Settimi, a chiropractor, who noted that the veteran had 
visited him in June 1972 for physical therapy.  Dr. Settimi 
also noted that a compensatory accommodation to the veteran's 
low back strain revealed a limited mobilization of lower 
thoracic segments of the spine as well as restrictive 
movements of the fifth, sixth, and seventh cervical 
vertebrae.  

A July 1972 VA examination included a upper gastrointestinal 
X-ray series, which revealed a normal esophagus.  There was 
no evidence of a hiatal hernia.  The stomach appeared to be 
essentially normal and the pylorus was not remarkable.  The 
duodenal bulb filled rather well, but the post bulbar area 
showed a relative narrowing with thickened mucosal folds.  
Fluoroscopic observation revealed that this area was pliable 
to a certain degree.  There was no definitive evidence of an 
active ulcer crater.  The radiologist considered the 
alternative possibilities that this was an old healed ulcer 
involving the post bulbar area, or biliary tract disease, or 
most likely pancreatitis.  Finally, it was noted that the 
mucosal pattern of the rest of the duodenal sweep and upper 
jejunal loops was normal.  The veteran was diagnosed as 
having a chronic disease of the gastrointestinal tract, 
probably duodenitis.  

By a September 1972 rating decision, the RO granted service 
connection for chronic lumbosacral strain with radiculopathy, 
and assigned a 10 percent rating.  By the same rating 
decision, the RO denied service connection for epigastric 
pain.  The RO also granted service connection for prostatitis 
and assigned a noncompensable rating. 

The veteran underwent a VA hearing loss examination in 
October 1972.  Audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
30
[blank]
35
LEFT
25
30
25
[blank]
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

By an October 1972 rating decision, the RO denied service 
connection for hearing loss.  The basis of this denial was 
that hearing loss in service was not shown by evidence of 
record.  The veteran was notified of this rating decision and 
of his appellate rights in a letter dated on October 31, 
1972.  He did not appeal.  

The veteran was hospitalized at a VA facility in February 
1973 for an investigation of abdominal pain, possibly a 
duodenal ulcer, as well as for psoriasis.  Examination was 
essentially within normal limits, other than finding a few 
psoriatic lesions of the scalp and mild epigastric 
tenderness.  An upper GI series failed to demonstrate 
presence of any peptic ulcer.  A dermatology consultation 
revealed that he had seborrheic dermatitis (common dandruff).  

VA records associated with the claims file reflect that in 
July 1975, he sought outpatient treatment for a cervical 
spasm which was noted to probably be secondary to a recent 
mid thoracic spine trauma, caused in July 1975 when he was 
reaching for socks. He was given a neck collar.  He also 
sought outpatient treatment for "peptic ulcer syndrome" in 
August 1975.  

In June 1980, the veteran underwent a VA examination related 
to possible exposure to toxic chemicals.  He claimed that he 
had been repeatedly exposed to defoliants for one year while 
serving in Vietnam.  He also reported having symptoms 
including peptic ulcer, hair loss and scaling of his scalp, 
and bleeding gums.  An examination was essentially normal.       

During a September 1980 VA neuropsychiatric examination, the 
veteran reported that he had been exposed to Agent Orange 
while serving in Vietnam.  He said he had a skin condition 
and stomach trouble, both of which were allegedly due to his 
exposure to herbicides in Vietnam.  

He underwent another VA examination in February 1984.  He 
reported continued neck pain, hearing loss, and skin and gum 
lesions.  Examination of the skin revealed scattered areas of 
erythema and scaling in the scalp.  The rest of the veteran's 
skin was clear, other than a scar noted over his right 
eyebrow.  A few teeth were missing and his tympanic membranes 
were intact and mobile.  No hearing loss was noted.  The 
abdomen was soft and nontender, and there were no masses or 
organomegaly found.  Rectal examination revealed small 
hemorrhoids.  There was no hernia found. A dermatological 
examiner concluded that the only skin condition present was 
seborrheic dermatitis on the scalp.  The dermatologist 
further concluded that there was no skin problem present that 
could be construed to be due to Agent Orange.  The veteran 
was otherwise diagnosed as having a normal general medical 
examination.    

In October 1984, VA medical records associated with the 
claims file reflected that the veteran sought outpatient 
treatment for neck pain in February 1984.  Following an 
examination, the impression was that there was no objective 
evidence of nerve disease.  

In December 1984, the veteran submitted a statement in which 
he essentially restated his claims for service connection.  
He attached to this form medical records which reflected, in 
part, outpatient treatment for lesions in his mouth and 
symptoms of rash on his crotch and armpits in 1981.  The 
veteran was provisionally diagnosed as having either viral 
stomatitis or contact dermatitis, but it was noted that he 
did not appear for a dermatological consultation.  The 
veteran also attached copies of service medical records, 
which reflected outpatient treatment for stomach symptoms in 
May 1972.  He also submitted records reflecting outpatient 
treatment in February 1973 for probable duodenal ulcer and 
psoriasis, and for epigastric pain in September 1975.  He 
also attached a copy of a VA medical record reflecting that 
he was hospitalized in September 1975 for, in part, cervical 
spine pain which he reported was secondary to a knee collapse 
in which he hurt himself attempting to prevent a fall.  The 
veteran also reported having a two month history of 
gastritis.  Following the hospitalization, he was diagnosed 
as having osteoarthritis of both feet and spina bifida 
occulta.    

By a March 1985 rating decision, the RO denied service 
connection for a bilateral hip condition.  

In a March 1985 letter, an individual wrote that he had 
served on a tour of duty in Vietnam with the veteran, and 
that during this tour, he observed severe skin irritations on 
the veteran's face.  This individual further wrote that he 
was aware of the veteran's medical visits relating to 
gastrointestinal or stomach problems.  He further asserted 
that the veteran's condition had persisted for weeks. 

In April 1985, the veteran submitted a written statement, in 
which he sought service connection for oral problems due to 
alleged consumption of defoliant in Vietnam. 

The veteran underwent a VA examination in February 1986.  He 
claimed that he had been exposed to Agent Blue in 1969, and 
that he had had problems with his health ever since, 
including bleeding gums, sensitive teeth, orthopedic pains, 
diarrhea, and itchy skin.  Following the examination, the 
veteran was diagnosed as having, in part, seborrheic 
dermatitis of the scalp and chest, "acrochordon penis," and 
minimal alopecia areas on the neck. 

In a June 1986 written statement, the veteran asserted that 
he had been going to VA physical therapy for a back 
condition.  He reported that in June 1986, he fell and 
severely fractured his left hand with resulting nerve damage. 

In August 1986, VA treatment records were associated with the 
claims file.  These records reflect, in pertinent part, that 
the veteran had sought treatment in July 1986 after reporting 
that he had fallen off a roof, caught his wedding ring on his 
left hand on a railing and was held up by it.  He lacerated 
his finger and fractured the proximal phalanx, causing a 
dislocation of the fifth finger.  He was given a splint and 
continued to seek treatment for this injury at the VA in July 
1986. 

The veteran testified before an RO hearing officer in August 
1986.  He said that he drank Agent Blue in Vietnam, and that 
his dental problems, including bleeding gums and soft enamel, 
resulted.  He also reported getting boils on his skins which 
had lasted for weeks.  He reported having lesions on his 
face, which he considered disfiguring.  He testified that he 
had been in Southeast Asia from October 1969 to October 1970, 
and that he went to Hawaii in August 1970 because of the 
problems that were manifested in Vietnam.  He said that 
doctors he was seeing at the time suggested that he be taken 
out of the country and placed in a situation which was clean 
and in which he could bathe daily.  He testified that he had 
been in an area that was sprayed by Agent Blue as well as 
other pesticides.  In 1970, he claimed, he was on an ambush 
outside the base camp perimeter and passed through an area 
which was regularly defoliated.  He was reportedly ordered to 
clean up in a puddle pond which had a bluish film on it, and 
his symptoms allegedly arose shortly thereafter.  

He said that he was seen by a division dermatologist within 
48 hours of his exposure, and was diagnosed as having 
chloracne.  His visible symptoms reportedly were bleeding 
gums and traumatic hair loss (which started out as a 
chloracne rash).  The veteran testified that at least one 
other soldier had similar symptoms, but that this person 
apparently later died in Vietnam.  After an initial period of 
recovery, the veteran said, he was placed on light duty, 
which involved burning fecal matter.  Then, at the behest of 
doctors, he was given medical leave in August 1970 and placed 
in a cleaner environment.  He also testified that he had 
stomach symptoms at this time. 

As far as hearing loss, the veteran testified how he had been 
on an armored personnel carrier when there was a large 
explosion.  He said he was shot into the air and landed back 
on the carrier.  He said this caused him to break his back 
and caused ringing and pain in his ears.  He stated that he 
currently experienced hearing loss and tinnitus.   The 
veteran also testified that he had a bilateral hip condition 
caused by the heavy packs he carried in Vietnam as an 
infantryman. 

The claims file also includes a copy of an October 1986 
Social Security Administration (SSA) decision, granting the 
veteran entitlement to disability payments.  The SSA benefits 
were based on the effects of multiple disabilities, only some 
of which are service connected by the VA.  The file shows 
that the SSA Appeals Council challanged the grant of SSA 
benefits, and an appeal was taken to U.S. District Court.  
Eventually, SSA benefits were granted.

The veteran testified at a July 1987 Board hearing.  In a 
September 1987 Board decision, it was noted that at this 
hearing the veteran testified that as a result of inservice 
chemical exposure, he had dental problems, polyarthritis of 
multiple joints, optic neuritis, skin disease, immune 
deficiency, lead and arsenic poisons, and numbness of his 
hands.  He indicated that his current lesions were similar to 
those he had during his Vietnam service and were chloracne.  
He also noted that, during service, he was advised that he 
had a peptic ulcer. 

In September 1987, the Board denied the veteran's claims 
concerning service connection for chloracne, bilateral 
hearing loss, chronic gastrointestinal disability (including 
stomach ulcer disability), as residuals of exposure to Agent 
Blue. 

VA records associated with the claims file in November 1987 
reflect outpatient treatment in August 1983 for treatment of 
a "gum pocket" between teeth numbers two and three, which 
was corrected. 

In December 1987, additional VA medical records were 
associated with the claims file.  These records reflect, in 
part, that in August 1972, he sought outpatient treatment for 
intermittent burning pain in his abdomen, which he said 
occurred particularly after taking aspirin or other 
medication.  Examination revealed no tenderness in the 
epigastrium and an X-ray was ordered.  In May 1975, the 
veteran sought outpatient treatment for burning in his 
epigastric region, and a rash on his entire body (which he 
asserted had started in 1969).  A July 1975 X-ray of the 
cervical spine showed minimal degenerative change with 
negligible anterior and posterior spur formation.  There was 
no significant encroachment into the intervertebral foramina 
by posterior spur formation.  The left atlantoaxial joint was 
shown to be wider than the right.  The significance of this 
finding could not be ascertained, according to the 
radiologist.  A September 1975 upper GI series was negative. 

These records also include the report of a rheumatoid 
arthritis consultation, in which the veteran was assessed as 
having, in part, cervical pain probably secondary to trauma 
sustained in 1969 with marked coloring of symptoms by 
accompanying psychogenic factors.  It was noted that he had 
objective X-ray evidence of degenerative changes in his 
cervical spine.  These records also reflect outpatient 
treatment for neck pain in February 1984. 

By a February 1988 rating decision, the RO denied service 
connection for, in part, chloracne, bilateral hearing loss, a 
chronic GI disability to include stomach ulcer, residuals of 
exposure to Agent Blue.

By a May 1988 rating decision, the RO denied service 
connection for a stomach condition, for colon bacillus 
infection, and for dental oral problems.  

In a May 1988 written statement, the veteran essentially 
asserted that his exposure to Agent Blue had affected his 
physiology in such a way as to make him more susceptible to 
various toxins and tropical diseases. 

The veteran underwent several VA examinations in May 1988.  
He again reported having exposure to Agent Blue and residuals 
of a tropical disease.  He reported having ringing and 
difficulty hearing in both ears.  Following an examination, 
the veteran was diagnosed as having mild to moderate 
bilateral hearing loss, intermittent tinnitus, irritable 
bowel syndrome, a history of peptic ulcer disease (with no 
current evidence on X-ray), a hiatus hernia, and seborrheic 
dermatitis.  A flexible sigmoidoscopy procedure revealed 
hemorrhoids but was otherwise negative.  A dermatological 
examination revealed no evidence of chloracne, with no 
evidence of exposure to arsenic, nor evidence of lead 
poisoning.  The veteran was found to have seborrheic 
dermatitis, mild occlusion folliculitis of the buttocks and 
anterior thighs, and probable apthous ulcers.  

In an August 1988 written statement, the veteran essentially 
argued that he had a high level of lead and arsenic in his 
blood, which reportedly caused a host of symptoms.  He 
attached a copy of a July 1988 letter from the New York 
Department of Health, indicating that he had had a blood test 
which was "reportable" for the elevated presence of lead.  

In a May 1989 decision, the Board, in part, denied service 
connection for acne and chloracne, for bilateral hearing 
loss, for chronic gastrointestinal disorder, and claimed 
residuals of exposure to Agent Blue.  The basis of the denial 
of service connection for hearing loss was that this 
disability was first manifested many years after discharge.  
The basis of the denial of service connection for residuals 
of exposure to Agent Blue was that he did not have an 
acquired disease entity which could be attributed to exposure 
to defoliants, including Agent Orange and Agent Blue. 

In an October 1989 written statement, the veteran indicated 
that he wanted his claims concerning service connection for 
Agent Blue to be reviewed under revised regulations. 

The veteran underwent a VA dermatological examination in 
April 1990.  The examiner's clinical impression was that the 
veteran had seborrheic dermatitis in the scalp, alopecia 
areata in the beard area, and two small sebaceous cysts 
behind the left ear with no signs of inflammation.  The rest 
of the skin examination was within normal limits with no 
residual changes present.  There were no lesions found on the 
mucous membrane of the mouth. 

During a general VA examination in November 1991, the veteran 
complained of dental and gum problems, gastric problems, 
bloody urine, a liver problem, constant pain in his groin and 
anal area, joint pains, numbness in the extremities, hearing 
problem, and a skin problem.  A musculoskeletal examination 
revealed tenderness in the low back.  The veteran was 
diagnosed as having, in part, progressive low back ache.

The veteran underwent a VA dermatology examination in 
November 1991.  The skin on his scalp was erythematous and 
scaly, while the rest of the skin examination was within 
normal limits.  There were no signs of acne and the skin was 
evenly suntanned.  The clinical impressions were seborrheic 
dermatitis of the scalp and history of chloracne, with no 
activity or residual present.  He was advised to come to the 
walk-in clinic if he should develop new lesions, so that they 
could be documented. 

The veteran underwent a VA GI examination in January 1992.  
He reported having intermittent bleeding and soiling.  
Following the examination, he was diagnosed as having 
external hemorrhoids.  No fissures or fistulas were found.  

The veteran also underwent a prostate examination in January 
1992.  He complained of a history of hematuria since 1969, as 
well as frequency of urination and poor urinary stream.  
Following the examination, the impressions were hematuria and 
chronic prostatitis, rule out Pseudomonas pseudomallei 
prostatitis.  

VA records associated with the claims file in February 1992 
reflect that the veteran sought outpatient treatment for 
hematuria in January 1991.   

By an April 1992 rating decision, the RO confirmed a 50 
percent rating for generalized anxiety disorder with 
migraines, and a 20 percent rating for lumbosacral strain 
with radiculopathy.  The RO also reduced the evaluation for 
service- connected seborrheic dermatitis from 10 percent to a 
noncompensable rating.  The RO also confirmed a 
noncompensable rating for hemorrhoids, and for prostatitis. 
 
In October 1992, private medical records were associated with 
the claims file.  These records reflect that the veteran 
sought outpatient treatment for right upper quadrant pain in 
March 1991.  On a gallbladder series, the gallbladder was not 
visualized at all, suggesting the possibility of poor 
concentration function from chronic cholecystitis.  A 
sonogram showed his gallbladder to be normal in size and 
configuration.  Definite thickening of the gallbladder wall 
was not seen.  Within the lumen of gallbladder, there was one 
small echogenic focus suggesting possible small gallstone, 
but there was no prominent shadowing behind this focus so 
that a diagnosis was not definite.  An upper GI series showed 
normal contour and function of the esophagus, and normal 
contour and mucosa of the stomach.  The proximal duodenum 
showed mild prominence of mucosal folds, raising some 
question of duodenitis.  There was no suggestion of ulcer 
crater or pancreatitis.

In December 1993, the veteran filed a written statement, 
asserting that in June 1986 he had injured his hand and 
fingers on a metal rail.  In the process of being treated for 
this at a VA medical facility in New York City, he asserted, 
a cast that had been placed on his hand shifted and caused 
irreparable damage to his hand and fingers. 

In a December 1994 statement, the veteran's representative 
asked that the veteran's claim concerning Agent Blue be 
reopened, and also sought service connection for upper back 
problems and pain.  

By a February 1995 rating decision, the RO denied 
compensation for numbness of the left hand and fingers under 
38 U.S.C. § 1151. 

In a February 1995 statement, the veteran's representative 
appeared to argue that the veteran's exposure to Agent Blue 
had involved exposure to arsenic and lead, and that the 
resulting symptoms included abdominal pain, constipation, 
convulsions, and nausea. 

In a February 1995 statement, the veteran contended that had 
immediate and proper neurological procedures or surgery been 
undertaken following his initial hand injury, the probability 
of his increased recovery would have been substantially 
improved.  He also claimed entitlement to individual 
unemployability and entitlement to an increased rating for a 
psychiatric disability.
 
In April 1995, additional VA medical records were associated 
with the claims file.  A June 1992 chest X-ray revealed no 
evidence of acute cardiopulmonary processes.  These records 
also include the report of a January 1994 EMG, which 
according the electromyographer, offered some evidence of a 
diagnosis of left and right C7, C6, and C8 radiculopathy with 
the greatest involvement of the left C7 innervated muscles.  
In June 1994, the veteran sought treatment for symptoms of 
his left hand fracture.  He complained of pain in his hand, 
loss of grip strength, numbness in the ulnar digits and 
thumb, and pain shooting up his elbow.  He was taking pain 
medication for his neck symptoms, and the medication 
apparently helped with his hand pain.  Following an 
examination, it was noted that the veteran's cervical 
radiculopathy may have been the primary reason for his 
sensory/stress changes. 

These records also reflect that the veteran sought treatment 
for prostate symptoms in September 1994, which he claimed 
were secondary to Agent Blue.  A December 1994 cervical X-ray 
revealed degenerative arthritic changes with anterior and 
lateral vertebral body spurring.  Disc narrowing was present 
at C5-6-7.  Calcification of the anterior ligament was 
present.  Neuroforamina osteophytes were present at C4-7 on 
the left and C3-7 on the right.  No other abnormality was 
seen.  An X-ray of the left wrist was normal. 

These records also reflect that in January 1995, the veteran 
sought outpatient treatment for assessed cervical spine and 
lumbar spine trauma, a history of hematuria, and "question 
heavy metal toxicity."  An MRI conducted in January 1995 
revealed mild congenital cervical central canal stenosis, 
posterolateral end plate ridging with associated bulging disc 
material in a right paracentral location at both C4-5 and C56 
with the bony ridging and bulging disc material abutting the 
right ventral lateral aspect of the cervical cord at both 
levels.  There was also right neural foraminal stenosis at 
both levels which appeared more pronounced at C5-6.  C6-7 
minimal posterior end plate ridging causing no significant 
mass effect upon the traversing neural elements.  The veteran 
sought treatment for cervical and lumbar spine trauma in 
March 1995.

The veteran testified before an RO hearing officer in April 
1995.  He said that he had dislocated the left little finger 
and broke the left ring finger, as well as cut the nerve on 
the tip of the left ring finger.  (The break was in the lower 
portion and the cut was in the upper portion).  He said that 
subsequently there was pulling in the tendons and atrophy 
which had worsened over the years.  This had allegedly 
resulted in extremely limited motion in the ring finger.  He 
stated that when the accident happened, he went into the 
emergency room of the Buffalo VA Hospital, where an intern 
started to pull the ring off of his finger, stretching it and 
causing extreme pain.  The ring was eventually cut off and an 
X-ray was taken. He said that it was decided that surgery 
would not be conducted.  A cast was placed, which the veteran 
wore for a couple of weeks.  However, after his swelling 
decreased, his cast became loose, and this apparently caused 
him to re-break his bone.  He asserted that this was not 
diagnosed or caught by anyone in the VA hospital.  He 
suggested that VA treatment providers did not want to discuss 
his hand. 

In April 1995, the veteran filed a claim for service 
connection for hearing loss (claimed to be due to an acoustic 
trauma in service). 

In June 1995, treatment records from the New York VA Medical 
Center were associated with the claims file.  These records 
reflect, in pertinent part, outpatient treatment between 1987 
and 1988 for cephalalgia, for hemorrhoids, for complaints of 
numerous symptoms allegedly due to "Agent Blue," and for a 
deformed fourth finger of the hand.  The veteran also sought 
treatment for assessed seborrheic keratosis in January 1987. 

In July 1995, the veteran filed a statement indicating that 
he was seeking entitlement to TDIU.  

Additional VA medical records were associated with the claims 
file in July 1995.  These records reflect that in April 1995, 
he sought treatment for neck and low back symptoms.  He was 
assessed as having a cervical and lumbar spine trauma, 
migraine, and history of hematuria.  He continued to seek 
outpatient treatment for neck and back symptoms in May and 
June of 1995.

The veteran underwent a VA cystitis examination in July 1995.  
He reported he was exposed to Agent Orange, Agent Blue, and 
"many heavy metals."  There was a history of chronic 
prostatitis for many years.  Examination showed a well-
developed, well-nourished male in no acute distress.  His 
abdomen was normal.  The testicles, epididymis, and vas 
structure were within normal limits.  Rectal examination 
showed good sphincter tone with the prostate enlarged and 
tender.  There were no hard nodules in the prostate.  The 
impressions included unresolved chronic prostatitis, and 
right side bladder diverticula, rule out urinary tract 
infection, and rule out urinary malignancy.  It was 
recommended that he undergo cystoscopic examination under 
sedation or general anesthesia for a better assessment of his 
bladder condition, along with other tests.

The veteran underwent a VA joints examination in July 1995.  
He complained that while in Vietnam he was riding in a combat 
vehicle which was blown up, and said he sustained extensive 
injuries to his cervical spine, left shoulder, lumbosacral 
spine, and right knee.  At the time of the examination, he 
complained of pain in the cervical spine with radiation to 
the left upper extremity.  Examination of the lower back 
revealed that flexion could be performed to 50 degrees, 
extension to 10 degrees, lateral bending to 30 degrees 
bilaterally, and rotation to 40 degrees bilaterally.  Deep 
tendon reflexes in the lower extremities were hypoactive but 
equal bilaterally.  The strength of the dorsiflexors of the 
toes of both feet appeared to be somewhat weakened but were 
adequate.  There was no evidence of ankle clonus.  
Examination of the right knee revealed no evidence of joint 
swelling or joint effusion.  There was a slight degree of 
subjective tenderness about the inferolateral aspect of the 
right knee, however.  Stress testing revealed no evidence of 
weakness of the anterior cruciate ligament or of the lateral 
or medial collateral ligaments.  There was no pain elicited 
with movement of the patella.  X-rays of both knees revealed 
no abnormalities.  He was diagnosed as having chronic strain 
of the cervical spine, with radicular distribution to the 
left upper extremity, chronic lumbosacral strain, and chronic 
strain of the right knee.

The veteran also underwent a VA rectum and anus examination 
in July 1995.  He reported that while in Vietnam he developed 
painful bleeding hemorrhoids.  He said he was taking 
medication for chronic pain, and he felt that this was 
responsible for a weight loss within the past year from 215 
to 172 pounds.  He also had noticed watery stools which had 
followed an episode of constipation lasting several months.  
He also reported having lost some sphincter control with 
soiling and fecal leakage.  He denied and did not show any 
signs of dehydration or anemia.  Following an examination, 
the impression was chronic lower bowel disorder with 
hemorrhoids secondary to conditions in the service and to 
difficulties with medication.  The examiner further concluded 
that these appeared to be chronic problems which would be 
long lasting and were related to his underlying conditions.  

The veteran underwent a VA skin examination in August 1995.  
He claimed that while in Vietnam he developed gull-sized 
lesions on the face, hair loss, and scaly patches all over 
his skin.  He said the most recent lesion on his face 
appeared approximately two months before.  Following an 
examination, the clinical impressions included papules on the 
upper back which were most likely inflammatory, although the 
examiner could not rule out basal cell carcinoma.  The 
veteran was also noted to have seborrheic keratosis, with 
lesions on the right arm and shaft of the penis, as well as 
verruca plana on the toe.  The examiner also specifically 
concluded that there were no residual or active lesions of 
Agent Orange acne present on examination. 

The veteran also underwent a VA neurological examination in 
August 1995.  He complained of, in pertinent part, headache, 
neck pain, and numbness of the left hand.  Following the 
examination, the VA physician noted that there was no obvious 
focal or lateral sign, and the veteran's symptomatology 
appeared to be mostly musculoskeletal.  While he noted that 
there certainly appeared to be evidence for cervical and 
lumbar spondylosis, the examiner suspected that a 
considerable amount of the veteran's complaints were 
indicative of underlying anxiety, a depressive disorder, and 
some functional overlay.

By a November 1995 rating decision, the RO confirmed the 50 
percent rating for generalized anxiety disorder with migraine 
headaches, confirmed the 20 percent rating for lumbosacral 
strain, confirmed the noncompensable rating for a right knee 
condition, and confirmed the noncompensable rating for 
prostatitis.  By the same rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for hearing 
loss or for various conditions due to exposure to herbicides.  
By the same rating decision, the RO also denied entitlement 
to compensation for a hand injury under 38 U.S.C.A.  1151, 
and also denied entitlement to a total rating for individual 
unemployability.  

In August 1996, the veteran submitted a copy of a private 
audiology examination conducted in July 1996.  During this 
examination, the veteran reported a history of military noise 
exposure.  Audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
55
LEFT
40
45
55
60
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
He was diagnosed as having bilateral moderate to moderately-
severe, flat sensorineural hearing loss.  It was also noted 
that his hearing loss was sensorineural and could have been 
caused by a combinations of factors including, but not 
limited to: family history, noise exposure in the military 
and other ". . . . ie chemical defoliants."  [The Board 
notes that this last phrase, concerning chemical defoliants, 
was added later and does not appear on the original copy of 
the document.]

The veteran testified at a Board hearing in March 1997.  
Regarding his low back disability, the veteran stated that 
pain was constant and would be disabling to the point 
sometimes where he could not move.  He said he would just 
stay in bed all day and would have to literally roll out of 
bed.  He said that at least a couple days a month he would be 
unable to get out of bed at all.  He said he took a lot of 
pain medication daily.  He said that he would get spasms in 
his back and extremities, and said that lifting would 
aggravate his back pain.  He said he would use a back brace 
and a cane, when necessary.  He said he could only bend over 
to a certain degree, although medication helped in this 
regard.  He said that sitting or standing for too long would 
cause a sharp pain to shoot from his buttocks down to his 
left leg.  He said he would also get this pain in the right 
leg, but it was more pronounced in the left.  

Regarding his right knee, the veteran testified that he 
experienced pain, and that sometimes turning the wrong way 
would make it buckle.  He denied having any swelling of the 
knee, but said he had trouble bending the knee, so he avoided 
lifting things or climbing stairs.  Concerning his prostate, 
he said he still had hematuria and he would have to get up at 
least twice a night to urinate, as well as change his 
underwear daily because of leakage.  Concerning hearing loss, 
he said that he had an acoustic trauma in battle while 
serving in Vietnam.  Specifically, he reported that he had 
been on a fire base oasis, and had been close to a battery of 
cannons which were firing.  For his remaining tour in 
Vietnam, the veteran said, he felt as if he had cotton in his 
ears.  He also asserted that his hearing was damaged as a 
result of the land mine explosion which caused his service 
connected back disability.  He said that he was not told at 
his discharge examination that he had a perforated eardrum. 

Concerning his claim for unemployability, he asserted that he 
was last employed in the early 1980s as a bartender, and that 
he had gotten into some hassles with customers about veteran-
related issues, and was fired.  He said he had completed high 
school, had some college, and was involved with a voc-rehab 
program with the "Arts Student League." 

Concerning his service-connected psychiatric condition, he 
said that it was a constant problem, that he had specific 
issues about Vietnam, and that he would disagree with people 
about the war.  He also said that he had been tested by the 
state of New York, the results of which indicated that he had 
excessive lead in his blood.  He believed that this was due 
to Agent Blue exposure.  The veteran also testified again 
about the details of his hand injury, and his allegations 
that improper VA treatment made it worse.  He also testified 
that this injury essentially nullified all his prior training 
in sculpture. 

At his hearing, he submitted a large number of records.  Many 
of these records are duplicative and have been summarized 
above.  The remaining records reflect outpatient treatment 
for hearing loss in April 1982, as well as for upper and 
lower back pain in July 1995.  During this visit, the veteran 
reported that the cause of his neck pain was the motor 
vehicle accident in service.  He sought VA outpatient 
treatment for hematuria in August 1995, and reported a 
history of exposure to lead, arsenic, and mercury.  He 
continued to seek outpatient treatment for his cervical spine 
symptoms in August and September of 1995.  In October 1995, 
he sought treatment for microscopic hematuria, and reported 
having weak stream, frequency, and variable nocturia with 
dribbling.  He was given medication and advised to return to 
the clinic in four weeks.  He sought treatment for neck and 
back pain between November 1995 and March 1997, and for 
prostatitis symptoms in July 1996.  

These records also include an original copy of the July 1996 
audiology report summarized above.  It is important to note 
that the phrase ". . . . ie chemical defoliants" is not 
present on this copy of the report.  The nonduplicative 
records also reflect that the veteran underwent treatment for 
left hand symptoms in August 1986 and February 1997.

These records also include a summary of the dates, areas and 
gallons of herbicides sprayed in Vietnam during the war, as 
well as a list of symptoms reportedly arising out of exposure 
to Agent Orange.  These documents also include an undated 
psychological evaluation, in which the veteran was noted to 
have repeated many of his allegations concerning exposure to 
Agent Blue.  These records also include the transcript of a 
hearing held on July 1986, with regard to the veteran's claim 
for Social Security benefits.  During this hearing, he 
essentially restated his assertions concerning the injury to 
his left hand, and his allegations that poor treatment of the 
hand injury actually worsened the condition.  He also 
testified concerning his alleged exposure to Agent Blue, as 
well as symptoms of pain in his hip and back.  These records 
also include numerous copies of memorandums of law, 
affidavits, and other documents concerning the veteran's 
claim for SSA benefits, and related litigation in U.S. 
District Court.   

The claims file includes a copy of a "Certificate of 
Completion" issued by the Art Students League of New York, 
indicating that the veteran completed a prescribed course of 
study in Fine Arts Sculpture.  The certificate is dated in 
May 1985. 

In a July 1997 statement, the veteran's representative 
indicated that the veteran was unable to identify the names 
of the witnesses who were present when he obtained treatment 
for his hand at the VA.   

In September 1997, the Board remanded the veteran's claim so 
that the RO could review the numerous Social Security and 
other documents submitted by the veteran at his hearing.

In November 1997, the veteran submitted additional records, 
many of which are duplicative of those summarized above.  
These records also include documentation of a September 1975 
VA hospitalization for cervical, back, and elbow pain which 
was reported to be secondary to a 1969 trauma.  These records 
also include an August 1988 letter from the New York 
Department of Health, in which the veteran was thanked for 
his participation in a "Heavy Metal Registry."  

The veteran underwent a VA neurological examination in 
January 1998.  He reported that he had two kinds of 
headaches: one was localized in the occiput and radiated to 
the temples bilaterally.  It increased when he coughed or 
sneezed.  It was associated occasionally with low back pain.  
It was dull and constant, and could occur for up to months at 
a time.  He was able to function during the headaches but 
only at a lower level.  He said he was unable to sleep well 
and was unable to concentrate during the headaches.  He also 
had another type of headache, which was an intense, steady 
pain behind the left eye.  It sometimes felt as though 
someone had a pair of pliers and was squeezing his eyeball.  
The headache was often associated with nausea but not 
vomiting.  He sometimes experienced funny smells during these 
headaches.  He also complained of blurry vision and distorted 
hearing.  This type of headache could last up to one week.  
During this time, he reportedly stayed in a dark room and was 
essentially bedridden.  These occurred about once every other 
month.  He said that his headaches were exacerbated by 
exposure to MSG, wine, and stress.  Medication and 
chiropractic treatment relieved the headaches.  He also had a 
TENS unit. He was diagnosed as having migraine headaches and 
tension type headaches. 

The veteran also underwent a VA mental disorders examination 
in January 1998.  He complained of problems with 
concentration, nightmares, anger management, anxiety, and 
flashbacks.  He continued to be very preoccupied with his 
Vietnam experience and his reported exposure to Agent Blue.  
During the examination, he was very agitated, restless, 
angry, and anxious.  Speech was pressured.  He said he had 
numerous physical complaints, especially migraine headaches, 
which would get exacerbated when he was mentally upset.  Most 
of the time, he was coherent and relevant except when the 
topic of Agent Blue came up, which would cause him to get 
irritated and sometimes inappropriate.  He said that there 
were times when he thought about suicide but he denied any 
homicidal ideation.  He was oriented to time, place, and 
person.  He had an adequate amount of insight and judgment.  
He said he was unable to work because of his physical and 
mental condition since coming back from Vietnam.  The 
examiner noted that the veteran had considerable anxiety with 
sometimes a panic-like syndrome.  He also became very 
suspicious and agitated with the subject of Agent Blue came 
up.  The veteran was diagnosed as having generalized anxiety 
disorder, chronic, severe, with depressed mood.  No GAF score 
was given.

The veteran also underwent a VA neurological disorders 
examination in March 1998.  He said he experienced migraine 
headaches, associated with tunnel vision, funny tastes, and 
decreased hearing.  These headaches were located behind his 
eyeball and were usually on the left side but sometimes 
switched to the right.  These headaches were also associated 
with nausea and could last from one to seven days.  In that 
time, he usually would have one day of severe pain in which 
he would have to remain recumbent for the day and avoid work.  
He took medication that helped him minimize the symptoms of 
these headaches.  He said he also had another type of 
headache, located in the back of his head.  It was usually a 
mild to moderate pain that was dull in nature.  He also had a 
third type of headache, this one in both temples, usually of 
mild severity.  He said that he would get one of the three 
types of headaches a week.  It was unclear how many severe 
headaches he would get, but it seemed to be at least once a 
month. 

The veteran said he had felt a great deal of anxiety since 
Vietnam which he related to his exposure to "Agent Blue" 
and the lack of recognition he had had for this exposure.  He 
said that the anxiety was associated with panic attacks.  He 
said that this headaches increased during times of anxiety.  
He currently was being treated with physical therapy and with 
medications that kept his symptoms to a modest level.  Upon 
examination, the veteran's mental status was normal, cranial 
nerves were normal, motor sensory examination was normal and 
deep tendon reflexes were all +2.  The impression was patient 
with chronic headache disorder.

The veteran underwent a VA mental disorders examination in 
April 1998.  He was currently oriented to time, place, and 
person.  He continued to be preoccupied with Agent Blue.  In 
the past, because of his numerous physical and mental 
complaints, he had been diagnosed as having schizophrenia, 
PTSD, generalized anxiety, etc.; however, he seemed relevant 
and coherent except when the subject of Agent Blue came up, 
when he became very preoccupied and irrational.  He denied 
any delusions or hallucinations.  He seemed to be irritated 
and at times inappropriate.  The veteran had had suicidal 
ideation but denied any homicidal ideation.  He seemed to 
have adequate insight and judgment regarding his daily living 
situation.  The veteran had had considerable anxiety and at 
times a panic-like syndrome.  He had not been able to work 
since he came back from Vietnam.  The veteran was diagnosed 
as having generalized anxiety disorder with migraine, chronic 
and severe with depressed mood.  His GAF was noted to be 50.  
The doctor commented, "The patient has difficulty adjusting 
to the post-Vietnam era.  He still is preoccupied almost to 
the paranoid delusional situation regarding the Agent Blue 
that he was exposed to.  He has quite a few panic attacks 
along with generalized anxiety.  He has considerable 
difficulty in his social and occupational life.  He has 
almost no friends and he has not worked since Vietnam.  The 
patient also had suicidal ideation."  

By a May 1998 rating decision, the RO confirmed the 50 
percent rating for generalized anxiety disorder with migraine 
headaches, and denied service connection for cervical 
spine/neck and hip condition.

In January 1999, the Board remanded the veteran's claims 
again so that the RO could issue a supplemental statement of 
the case.

In a March 1999 statement, the veteran's representative 
essentially argued that the veteran was entitled to a rating 
greater than 50 percent for his psychiatric disorder.  
Specifically, it was asserted that he had no friends, but 
maybe some acquaintances.  He did not mingle socially as he 
was very agitated and would get aggravated with people who 
disagreed with him on any number of issues.  He was 
reportedly often depressed as to the outlook on his future 
health prospects and the fact that no one seemed to care 
about his problems in the same light as he did.  It was also 
argued that the veteran was not injured in an automobile 
accident in service, but rather was blown off a jeep by enemy 
fire while taking part in field operations in South Vietnam.  
The low back injury was reportedly the most immediate result 
of this incident, but it was also asserted that the veteran's 
neck and hip conditions were secondary to the initial back 
injury.

II.  Analysis

The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist the veteran with his claims.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, it is noted that numerous private 
and VA medical records have been obtained, the veteran has 
been afforded numerous VA medical examinations, and he has 
testified at two hearings concerning his claims.

A.  Application to reopen claim for service connection 
for bilateral hearing loss 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing will be considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The file shows that the veteran's claim for service 
connection for bilateral hearing loss was previously denied 
by a final Board decision in May 1989.  Despite this final 
Board decision, the claim may be reopened if new and material 
evidence has been received since then; and if the claim is 
thus reopened it will be reviewed on a de novo basis, 
considering all the evidence of record.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

When the Board denied service connection for bilateral 
hearing loss in May 1989, it considered service medical 
records from the veteran's 1969 to 1972 period of active 
duty, which showed that the veteran was seen on one occasion 
following acoustic trauma four days before.  Following an 
examination, the impression was acoustic trauma, resolving.  
The service medical records do not reflect that the veteran 
received any further treatment for hearing loss during the 
remainder of his period of active duty.  The service 
separation examination did not show hearing loss.  
Sensorineural hearing loss was not shown to a compensable 
degree within the year after service, as required for a 
presumption of service connection.  The Board also considered 
post-service medical records which showed hearing loss a 
number of years after service.  The Board also considered 
statements by the veteran in which he asserted that his 
hearing loss was due to exposure to either noise or 
herbicides in service.  

Since the final 1989 Board decision, the veteran has 
submitted a number of written statements and hearing 
testimony, reiterating his assertion that his hearing loss is 
due to service.  His recent statements are redundant and 
cumulative, not new evidence.  Medical records which continue 
to show hearing loss years after service, a fact which was 
previously known, are also redundant and cumulative, not new 
evidence.  A July 1996 audiology test report recites that the 
veteran's hearing loss could have been caused by factors 
including, but not limited to, family history and noise 
exposure (military and other).  Such general and equivicol 
statement does not provide linkage with service; it is not 
material evidence since by itself or in connection with 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for 
hearing loss, and thus the 1989 Board decision remains final. 
B.  Service connection claims 

1.  Disabilities alleged to be due to herbicide exposure 

As an initial matter, the Board notes that the veteran's 
original claim for service connection for residuals of 
herbicide exposure was denied by a May 1989 Board decision.  
However, in Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal., May 2, 1989), a United States 
District Court voided all benefit denials under 38 C.F.R. § 
3.311a, the "dioxin" (Agent Orange) regulation, which was 
promulgated under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542 (1984), 
codified in pertinent part at 38 U.S.C.A. § 1154(a) (West 
1991).  Therefore, in regard to the issue of service 
connection due to herbicide exposure, the question of the 
finality of the May 1989 Board decision need not be 
considered.  The claim may be addressed on the merits by the 
Board, without further reference to its May 1989 decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: Chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The presumptive period for these 
conditions is any time after service, except that chloracne 
or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy have a presumptive period of one year, and 
respiratory cancers 30 years, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).

The veteran claims he developed residuals of exposure to 
herbicides (namely Agent Blue) based on his active duty 
period in Vietnam.  Specifically, he has asserted that in 
1970 he was on an ambush outside a base camp perimeter when 
he passed through an area which had been regularly 
defoliated.  He has also asserted that he was ordered to 
clean up in a pond which had a bluish film on it, and was 
thus exposed to Agent Blue.  The residuals he claims to have 
arisen from his exposure to Agent Blue include a stomach 
disorder, irritable bowel syndrome, a hiatus hernia, a colon 
bacillus infection, acne and chloracne, and dental and oral 
problems.  

The veteran served in Vietnam.  Therefore, he is entitled to 
a presumption of exposure to herbicide agents, if he has a 
disease listed at 38 C.F.R. 
§ 3.309(e). 

The evidence of record contains no diagnosis of any of the 
conditions subject to presumptive service connection based on 
herbicide exposure.  Concerning his claim regarding acne and 
chloracne, such conditions are not shown, let alone within 
the one-year presumptive period.  Since service the veteran 
has been variously diagnosed as having seborrheic dermatitis 
(a condition which is already service connected), erythema 
and scaling in the scalp, psoriasis, alopecia, seborrheic 
keratosis, and verruca plana.  Indeed, three VA 
dermatologists (in February 1984, May 1988, and August 1995) 
all concluded that the veteran had no skin problem that could 
be construed as due to exposure to herbicides.  While the 
veteran has stated that he was treated in service for 
chloracne, this is not reflected  in the service medical 
records.  The service medical records merely reflect that the 
veteran was treated on several occasions for skin symptoms, 
and was diagnosed in April 1971 as having seborrhea sicca 
capitis and mild seborrheic dermatitis.  The Board is aware 
that in November 1991, a VA dermatologist found that the 
veteran had seborrheic dermatitis of the scalp and a 
"history of chloracne," but such a medical statement is 
clearly based on an erroneous history provided by the 
veteran.  As such, this medical statement has no probative 
value in connecting any current skin condition to exposure to 
herbicides or otherwise to service.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Concerning the veteran's reported gastrointestinal, hernia, 
and colon symptoms due to herbicide exposure, there is no 
medical opinion relating these symptoms to alleged exposure 
to Agent Blue or other herbicide exposure.   Concerning the 
veteran's dental and oral problems, the Board first notes 
that the evidence is minimal as to whether there is any 
actual disorder of the teeth or mouth.  VA records associated 
with the claims file in November 1987 reflect outpatient 
treatment in August 1983 for treatment of a "gum pocket" 
between teeth numbers two and three, which was corrected.  
The April 1990 VA dermatological examination revealed no 
lesions found on the mucous membrane of the mouth.  In any 
case, there is no medical evidence linking any existing 
dental or oral problem with alleged exposure to herbicides or 
otherwise to the veteran's period of active duty.  

The Board is aware of the veteran's own written statements 
and oral testimony to the effect that he has current 
residuals from exposure to Agent Blue during service in 
Vietnam; as a layman, however, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v Derwinski, 2 Vet.App. 492 (1992).  The 
preponderance of the evidence is against the claim of service 
connection for disabilities alleged to be due to Agent Blue 
herbicide exposure, including a stomach disorder, irritable 
bowel syndrome, a hiatus hernia, a colon bacillus infection, 
acne and chloracne, and dental and oral problems; thus the 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

2.  Bilateral hip and neck disabilities

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

At an RO hearing, the veteran testified that he had a 
bilateral hip condition due to the heavy packs he carried 
while in Vietnam.  The service medical records from the 
veteran's period of active duty do not reflect that he sought 
treatment for hip symptoms at any time, even in conjunction 
with his back injury following the accident in March 1970.  
At the time of his service separation examination, the 
veteran's spine and other musculoskeletal were normal.  The 
veteran was released from active duty in 1972.  There is no 
evidence of arthritis of the hip or neck within the year 
after service, as required for a presumption of service 
connection.  A 1975 X-ray of the pelvis revealed no evidence 
of pathologic changes.  A cervical spine condition, including 
arthritis, is first shown in 1975, a few years after service. 

The veteran has repeatedly argued that he has hip and neck 
disabilities are due to service or due to an established 
service-connected condition.  However, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstates that 
disorders of the hips and neck began years after service, 
were not caused by any incident of service, and were not 
caused or permanently worsened by an established service-
connected condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection.  
As the preponderance of the evidence is against the claims 
for service connection for a bilateral hip and neck 
disabilities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Claims for increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

1.  Generalized anxiety disorder with migraine headaches

The veteran claims that he is entitled to a rating higher 
than 50 percent for his service-connected generalized anxiety 
disorder with migraine headaches.  

While migraine headaches have been included as part of the 
veteran's service- connected disability, it is clear that his 
psychiatric symptoms are the more dominant aspect.  
Regulation provides that when a single disability has been 
diagnosed as both a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition. 38 C.F.R. § 4.126(d).  
The Board further notes that 50 percent is the highest rating 
available under Diagnostic Code 8100, the rating criteria 
applicable for migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Thus, the focus will be on the 
veteran's entitlement to a rating in excess of 50 percent 
under the criteria applicable for generalized anxiety 
disorder, Diagnostic Code 9400.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder will be rated, in pertinent part, as 
follows: 

A 100 percent rating is assigned for 
total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucianations; grossly inapproproate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is assigned when 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

In the present case, the veteran has testified that his 
psychiatric symptoms are a constant problem.  During his 
January 1998 VA examination, complained of problems with 
concentration, nightmares, anger management, anxiety, and 
flashbacks about Vietnam.  During the examination, he was 
very agitated, restless, angry, and anxious.  Speech was 
pressured.  The examiner noted that the veteran had 
considerable anxiety with sometimes a panic-like syndrome.  
Although no GAF score was assigned following this 
examination, his anxiety disorder was assessed as being 
chronic and severe.   

At his April 1998 VA examination, the veteran seemed to be 
irritated and at times inappropriate.  He had had suicidal 
ideation but denied any homicidal ideation.  He had had 
considerable anxiety and at times a panic-like syndrome.  He 
said he had not been able to work since he came back from 
Vietnam.  Following this examination, his generalized anxiety 
disorder was again assessed as being severe and his GAF score 
was determined to be 50.  According to DSM-IV, a GAF score of 
50 reflects serious symptoms (such as suicidal ideation) or 
serious impairment of social or occupational funcitioning 
(such as no friends and unable to keep a job).  The last VA 
examiner commented as to the veteran's almost paranoid 
delusional preoccupations, suicidal ideation, etc.

The evidence does not show all of the typical symptoms listed 
in the rating criteria for a 100 percent rating, but some of 
them are present, and the medical evidence as a whole 
suggests that the veteran's generalized anxiety disorder with 
migraine headaches results in total occupational and social 
impairment.  With application of the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that this 
disability is 100 percent disabling under the criteria of 
Diagnostic Code 9400.   

2.  Low back disability

The veteran claims a higher rating for a low back disability, 
rated as 20 percent disabling.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Codes 5003, 5010. 

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 0 percent disabling when there 
are slight subjective symptoms only.  A 10 percent rating is 
warranted when there is characteristic pain on motion.  A 20 
percent evaluation is in order when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

A December 1994 X-ray of the lumbosacral spine revealed a 
moderate degree of degenerative joint disease at the level of 
L1-2 and L5-S1, with disc narrowing.   While the veteran 
sought outpatient treatment for his back condition in 1995, 
there is no evidence that he has sought more recent treatment 
for this disability.  At his July 1995 VA joints examination, 
flexion could be performed to 50 degrees, extension to 10 
degrees, lateral bending to 30 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  Deep tendon reflexes in 
the lower extremities were hypoactive but equal bilaterally.  
The veteran was diagnosed as having chronic lumbosacral 
strain.

The veteran has testified that his back pain is constant and 
can be disabling to the point sometimes where he cannot move.  
He has said that at least a couple days a month he is unable 
to get out of bed at all, and that he takes a lot of pain 
medication daily.  He has also reported having spasms in his 
back.  He has said he can only bend over to a certain degree, 
although medication apparently has helped in this regard.  

The recent medical evidence reflects that the veteran has 
only moderate lumbosacral strain, with moderate limitation of 
motion of the lumbar spine, and this is properly rated as 20 
percent disabling under Codes 5292 and 5295.  Even 
considering the effects of pain during use or flare-ups, no 
more than moderate limitation of motion of the low back is 
shown, and such is to be rated 20 percent under Code 5292.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board notes that arthritis of the low back 
is evident on X-ray, arthritis is rated based on limitation 
of motion.  38 C.F.R. § 4.71a, Codes 5003, 5010. 

In summary, the low back disability picture more nearly 
approximates the criteria for a 20 percent rating, than a 40 
percent rating, under any of the pertinent diagnostic codes, 
and thus the lower rating of 20 percent is to be assigned.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of 20 percent for a low back 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).

3.  Right knee disability

The veteran is seeking a compensable rating for a right knee 
disability.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
noncompensable rating is to be assigned when the requirements 
for a compensable rating under this code are not met. 38 
C.F.R. § 4.31.  The veteran has been assigned a 
noncompensable percent rating under Diagnostic Code 5257.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

At his July 1995 VA examination, there was no evidence of 
knee joint swelling or effusion.  There was a slight degree 
of subjective tenderness about the inferolateral aspect of 
the right knee.  Stress testing revealed no evidence of 
weakness of the anterior cruciate ligament or of the lateral 
or medial collateral ligaments.  There was no pain elicited 
with movement of the patella.  X-rays of both knees revealed 
no abnormalities.  The veteran was diagnosed as having 
chronic strain of the right knee.  He has testified that he 
experiences pain in his right knee, and that sometimes 
turning the wrong way makes it buckle.  He has denied having 
any swelling, but says he has trouble bending the knee.  

There is no medical evidence of laxity of the veteran's right 
knee.  While he has complained of subjective tenderness, 
there is no evidence of weakness in the knee ligaments, nor 
any pain on movement.  The medical evidence simply does not 
show any recent recurrent subluxation or lateral instability 
of the right knee, as required for a compensable rating under 
Diagnostic Code 5257.  Therefore, the Board finds that a 
compensable rating under this code is not warranted. 38 
C.F.R. § 4.31.  

The medical evidence also does not show that the veteran has 
a compensable degree of limitation of motion of the right 
knee under Diagnostic Codes 5260 or 5261, and as noted, there 
is no pain on movement.  Limitation of motion due to pain on 
use or during flare-ups, to the extent required for a 
compensable rating, is not shown. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that the weight of the evidence is against 
the claim for a compensable rating for the service-connected 
right knee disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

4.  Prostatitis

The veteran is seeking a compensable rating for prostatitis 
under Diagnostic Code 7527.  Prostate gland injuries, 
infections, hypertrophy, and post- operative residuals are 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527. 

Voiding dysfunction involving urine leakage is rated 20 
percent when requiring wearing of absorbent materials which 
must be changed less than once a day. Voiding dysfunction 
involving urinary frequency is rated 10 percent when there is 
a daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  Voiding dysfunction 
involving obstructed voiding is rated 0 percent when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year; for a 10 percent 
rating there must be marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of post void residuals greater 
than 150 cc, markedly diminished peak flow rate (less than 
100 cc/sec) on uroflowmetry, recurrent urinary tract 
infections secondary to obstruction, stricture disease 
requiring periodic dilatation every 2 to 3 months. 38 C.F.R. 
§ 4.115a. 

Urinary tract infection is assigned a 10 percent rating when 
there is long-term drug therapy, and 1 to 2 hospitalizations 
per year and/or requiring intermittent intensive management. 
38 C.F.R. § 4.115a. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31. 

The veteran is service connected for prostatitis, and not for 
other prostate problems. During his January 1992 prostate 
examination, he complained of a history of hematuria, as well 
as frequency of urination and poor urinary stream.  Following 
the examination, the impressions were hematuria and chronic 
prostatitis, rule out Pseudomonas pseudomallei prostatitis.  
VA records associated with the claims file in February 1992 
reflect that the veteran sought outpatient treatment for 
hematuria in January 1991.  The medical records do not 
confirm urinary frequency or leakage.  

The available evidence fails to show any voiding dysfunction 
or urinary tract infection from prostatitis, and thus a 0 
percent rating is proper.  38 C.F.R. § 4.31.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

D.  Compensation under 38 U.S.C. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
a left hand disability.  He maintains that improper VA 
medical treatment of a left ring finger fracture delayed the 
post-fracture recovery and worsened the underlying condition. 
He also contends that had immediate and proper neurological 
procedures or surgery been undertaken following his initial 
hand injury, the probability of his increased recovery would 
have been substantially improved.

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law (the 
claim was filed in December 1993).  VAOPGCPREC 40-97.  The 
Board has applied the version of 38 U.S.C.A. § 1151 (and the 
related regulation, 38 C.F.R. § 3.358) in effect prior to the 
recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The evidence shows that the veteran sought VA outpatient 
treatment in July 1986 after apparently slipping off a roof 
and catching his wedding ring on his left hand on a railing.  
He lacerated his finger and fractured the proximal phalanx, 
causing a dislocation of the fifth finger.  He was given a 
splint and continued to seek treatment for this injury at the 
VA in July 1986 and in June 1994, when he complained of pain 
in his hand, loss of grip strength, numbness in the ulnar 
digits and thumb, and pain shooting up his elbow. 

The medical evidence indicates that the veteran was treated 
at the VA for his left hand injury, and that he sought 
treatment for symptoms apparently relating to this injury 
several years later.  None of the medical evidence suggests 
that any current left hand disability was caused or worsened 
by VA treatment, including the alleged failure to perform 
surgery shortly after the 1986 injury.  There is certainly no 
medical opinion that had any specific procedures been 
undertaken following his initial hand injury, he would have 
enjoyed a smoother recovery from his fracture.  As a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that any current left hand 
disability, either in whole or in part, is not due to VA 
medical treatment.  Consequently, the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied. 

Service connection for disabilities alleged to be due to 
Agent Blue herbicide exposure, including a stomach disorder, 
irritable bowel syndrome, a hiatus hernia, a colon bacillus 
infection, acne and chloracne, and dental and oral problems, 
is denied.

Service connection for a bilateral hip disability is denied.  

Service connection for a neck disability is denied.

A 100 percent rating for generalized anxiety disorder with 
migraine headaches is granted.

A rating in excess of 20 percent for a low back disability is 
denied.

A compensable rating for a right knee disability is denied. 

A compensable rating for a prostatitis is denied. 

Compensation under 38 U.S.C.A. § 1151 for a left hand 
disability, claimed as due to VA medical treatment, is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

